            Case 1:21-cv-00577-JHR-LF Document 1 Filed 06/24/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

INGRID C. CLARK and TERRY WAYNE
ANDERSON,

               Plaintiffs,

vs.                                                          Case No.____________________

FREDRICK E. BRADFORD and CRST
EXPEDITED, INC.,

               Defendants.

        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 and 1441
      BY DEFENDANTS CRST EXPEDITED, INC. AND FREDRICK E. BRADFORD

       COMES NOW Defendant CRST Expedited, Inc. (“CRST”) and provides notice that it is

removing the state court action described below to the U.S. District Court for the District of New

Mexico pursuant to 28 U.S.C. §§ 1332 and 1441. In support of its removal notice, Defendant states

as follows:

       1.      Plaintiffs commenced this personal injury action in the First Judicial District Court,

County of Santa Fe by filing their “Complaint for Damages, Punitive Damages and Other Damages”

entitled INGRID C. CLARK and TERRY WAYNE ANDERSON, Plaintiffs, v. FREDRICK E.

BRADFORD and CRST EXPEDITED, INC., Defendants, Cause No. D-101-CV-2021-00969

(hereafter “Complaint”) on April 29, 2021. (See Plaintiff’s Complaint, attached hereto as Exhibit

A).

       2.      Counsel for Defendant accepted service of the Complaint on June 24, 2021. (See Acc.

of Serv., attached hereto as Exhibit B).

       3.      Defendant’s time to answer or remove with respect to the Complaint has not expired.

       4.      This Notice of Removal is filed in this Court within thirty (30) days of the service on

Defendants of the initial pleading in this case. See 28 U.S.C. § 1446(b). The state court in which this
             Case 1:21-cv-00577-JHR-LF Document 1 Filed 06/24/21 Page 2 of 5



action commenced is within this Court’s district. As set forth below, this Court has jurisdiction over

the subject matter of this lawsuit. Therefore, this action is properly removed to this Court, pursuant

to 28 U.S.C. §§ 1332, 1441 and 1446.

        5.      The state court in which this action was commenced is within this Court’s district. As

set forth below, this Court has jurisdiction over the subject matter of this lawsuit. Therefore, this action

is properly removed to this Court, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                                    DIVERSITY JURISDICTION

        6.      Plaintiff Ingrid C. Clark is a citizen of the state of Virginia. (See Complaint at ¶ 1,

attached hereto as Exhibit A).

        7.      Plaintiff Terry Wayne Anderson is a citizen of the state of Virginia. (See Complaint at

¶ 1, attached hereto as Exhibit A).

        8.      Defendant CRST Expedited, Inc. is an Iowa corporation with its principal place of

business in Iowa. (See Complaint at ¶ 2, attached hereto as Exhibit A; Attorney Affidavit at ¶ 7,

attached hereto as Exhibit C; IA Secretary of State, CRST Expedited, Inc., Info. Print, attached

hereto as Exhibit D).

        9.      Defendant Fredrick Bradford is a citizen of the state of Tennessee. (See Complaint at

¶ 3, attached hereto as Exhibit A; Attorney Affidavit at ¶ 8, attached hereto as Exhibit C).

        10.     Complete diversity of citizenship exists for the purposes of this Court’s original

jurisdiction over the subject matter of this lawsuit.

        11.     To confer subject matter jurisdiction on this Court based on diversity of citizenship, the

amount in controversy must exceed the sum or value of $75,000.00, exclusive of interest and cost. 28

U.S.C. §1332(a). Where a complaint does not contain dispositive allegations of the amount in

controversy, the jurisdictional amount is determined by the allegations in the underlying complaint. See

e.g., Laughlin v. Kmart Corp, 50 p.3d, 871, 873 (10 Cir. 1995). Calculations of the amount in controversy

                                                     2
          Case 1:21-cv-00577-JHR-LF Document 1 Filed 06/24/21 Page 3 of 5



include both compensatory and punitive damages. See, e.g., Bell v. Preferred Life Assur. Soc’y 320

U.S. 238, 240 (1943); Watson v. Blakenship, 30 F.3d 383, 386 (10 Cir.1994). This calculation also

includes attorney’s fees. See Miera v. Dairyland Ins. Co., No. 96-0136-M, mem.Op. (D.N.M. Feb. 28,

1996) (denying remand of removed action based on availability of attorney’s fees under New Mexico

Unfair Claims Practice Act and Unfair Trade Practices Act. See also 14A Wright v. Miller, Federal

Practice and Procedure, §3712, at 176-78, and authorities cited therein; Foret v. Souther Farm Bureau

Life Ins. Co., 918 F. 2d 534, 537 (5 Cir. 1990). The calculation also includes treble damages claims.

       12.     Plaintiffs seek recovery for damages related to “severe and serious personal injuries”

to Plaintiff Ingrid C. Clark and Terry Wayne Anderson. (See e.g. Complaint, ¶ 16, attached hereto as

Exhibit A). According to medical billing summaries provided to Defendants, as of June, 2020,

Plaintiff Clark’s medical bills totaled at least $16,211.41. According to medical billing summaries

provided to Defendants, as of September, 2020, Plaintiff Anderson’s medical bills totaled at least

$145,723.47. Given the allegations of the Complaint, the severity of the alleged motor vehicle

accident, and the medical billing records provided to Defendants, the amount in controversy clearly

exceeds $75,000. (See Attorney Affidavit ¶ 6, attached hereto as Exhibit C).

       13.     This Notice of Removal is filed in this Court within thirty (30) of the service of

Plaintiff’s Complaint. See 28 U.S.C. § 1446(B)(3). The state court action was commenced less than

one year from the date of this Notice of Removal. See 28 U.S.C. §1446(c)(1). The state court in which

this action was commenced is within this Court’s district. As set forth, this Court has jurisdiction over

the subject matter of this lawsuit. Therefore, this action is properly removed to this Court, pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446.

       14.     The above-described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. §§ 1332, in that it is a civil action between citizens of



                                                   3
          Case 1:21-cv-00577-JHR-LF Document 1 Filed 06/24/21 Page 4 of 5



different states where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interests and costs. (See Attorney Affidavit at ¶ 6, attached hereto as Exhibit C).

       15.     Defendant is concurrently filing a Notice to Adverse Parties of Removal to Federal

Court, with the clerk of the First Judicial District Court, County of Santa Fe, State of New Mexico,

pursuant to 28 U.S.C. §1441(b), together with this Notice.

       16.     Pursuant to D.N.M. LR-CIV 81.1(a), Defendant will submit copies of the records and

proceedings from the state court action within thirty days of its filing of this Notice of Removal.

       17.     Venue is appropriate in the U.S. District Court for the District of New Mexico because

the alleged actions and/or omissions occurred in New Mexico. (See Complaint at ¶¶ 4-5).

       18.     Defendant CRST Expedited, Inc. consents to removal. (See Attorney Affidavit at ¶ 10,

attached hereto as Exhibit C).

       19.     Defendant Fredrick E. Bradford consents to removal. (See Attorney Affidavit at ¶ 11,

attached hereto as Exhibit C).

                                              Respectfully submitted,

                                              CIVEROLO, GRALOW & HILL, P.A.

                                              By:/s/ Lance D. Richards, June 24, 2021
                                                      Lance D. Richards
                                                      Lauren R. Wilber
                                                      Attorneys for Defendants
                                                      P.O. Box 93940
                                                      Albuquerque, NM 87199
                                                      (505) 842-8255
                                                      richardsl@civerolo.com
                                                      wilberl@civerolo.com




                                                   4
         Case 1:21-cv-00577-JHR-LF Document 1 Filed 06/24/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that a true copy of the foregoing was filed electronically through
the U.S. District Court for the District of New Mexico’s CM/ECF filing system on June 24, 2021,
which caused the following attorneys to be electronically served as follows:

Mark Caruso, Esq.
Meaghan Baca, Esq.
Caruso Law Office, P.C.
4302 Carlisle Blvd., NE
Albuquerque, NM 87107
Telephone: (505) 883-5000
Mark@CarusoLaw.com
Meaghan@CarusoLaw.com
Attorney for Plaintiffs


                                          /s/ Lance D. Richards, June 24, 2021
                                          Lance D. Richards
                                          Lauren R. Wilber




                                               5
